83990: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11526: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83990


Short Caption:KIMBROUGH VS. KIMBROUGHCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D607844Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/12/2022 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMelita KimbroughAmy A. Porray
							(McFarling Law Group)
						


RespondentJonathan Ray KimbroughFred C. Page
							(Page Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


12/29/2021Filing FeeFiling Fee due for Appeal. (SC)


12/29/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-36970




12/29/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-36973




12/29/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Cover Sheet. (SEALED) (SC)


01/04/2022MotionFiled Appellant's Motion for Stay in the District Court Pending Appeal. (SC)22-00316




01/10/2022Filing FeeFiling Fee Paid. $250.00 from Law Office of Emily McFarling.  Check no. 1198. (SC)


01/11/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-01138




01/11/2022MotionFiled Respondent's Opposition to Motion for Stay Pending Appeal. (SC)22-01193




01/12/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)22-01245




01/18/2022MotionFiled Appellant's Reply to Opposition to Motion for Stay Pending Appeal. (SC)22-01783




01/19/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-01990




01/28/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 10, 2022, at 10:00 AM (SC)22-03014




02/10/2022Order/ProceduralFiled Order Denying Motion for Stay.  Appellant has filed a motion for a stay pending appeal.  The motion is denied without prejudice.  (SC)22-04478




03/08/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-07398




03/14/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-07960




03/28/2022MotionFiled Appellant's Motion to Dismiss Appeal. (REJECTED PER NOTICE FILED ON 3/29/22) (SC)


03/29/2022Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance for Emily M. McFarling. (SC)22-09652




03/29/2022MotionFiled Appellant's Motion for Voluntary Dismissal of Appeal. (SC)22-09699




04/12/2022Order/DispositionalFiled Order Dismissing Appeal. Appellant's motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)22-11526





Combined Case View